 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN RAY BRUMMETT, JR.,                        Case No. 1:21-cv-00086-BAM (PC)
12                       Plaintiff,                    ORDER DIRECTING CLERK OF COURT TO
                                                       RANDOMLY ASSIGN DISTRICT JUDGE
13           v.
                                                       FINDINGS AND RECOMMENDATIONS
14    LOPEZ, et al.,                                   REGARDING DISMISSAL OF ACTION FOR
                                                       FAILURE TO PROSECUTE
15                       Defendants.
                                                       FOURTEEN (14) DAY DEADLINE
16

17          I.      Background

18          Plaintiff Melvin Ray Brummett, Jr. (“Plaintiff”) is a state prisoner proceeding pro se and

19   in forma pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 5, 2021, Plaintiff filed a motion requesting a stay and abeyance of this case

22   for thirty days while he was being transported from STAF-Corcoran to the Shasta County Jail for

23   a resentencing hearing on February 9, 2021. (ECF No. 7.) As the complaint had not yet been

24   screened and there were no pending deadlines to be stayed, the Court denied the stay of action but

25   advised Plaintiff to inform the Court when he was returned to SATF-Corcoran by filing a notice

26   of change of address. (ECF No. 8.) That order was mailed to Plaintiff at the Shasta County Jail.

27          On February 24, 2021, the Court’s order was returned as “Undeliverable, Not in Custody.”

28   Plaintiff has not filed a new notice of change of address or otherwise communicated with the
                                                       1
 1   Court.

 2            II.     Discussion

 3            Plaintiff is required to keep the Court apprised of his current address at all times. Local

 4   Rule 183(b) provides:

 5            Address Changes. A party appearing in propria persona shall keep the Court and
 6            opposing parties advised as to his or her current address. If mail directed to a
              plaintiff in propria persona by the Clerk is returned by the U.S. Postal Service, and
 7            if such plaintiff fails to notify the Court and opposing parties within sixty-three (63)
              days thereafter of a current address, the Court may dismiss the action without
 8            prejudice for failure to prosecute.
 9   Federal Rule of Civil Procedure 41(b) also provides for dismissal of an action for failure to
10   prosecute.1
11            According to the Court’s docket, Plaintiff’s address change was due no later than April
12   28, 2021. Plaintiff has failed to file a change of address and he has not otherwise been in contact
13   with the Court. “In determining whether to dismiss an action for lack of prosecution, the district
14   court is required to weigh several factors: (1) the public’s interest in expeditious resolution of
15   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants;
16   (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less
17   drastic sanctions.” Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (internal quotation marks
18   and citation omitted); accord Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010); In re
19   Phenylpropanolamine (PPA) Products Liability Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006).
20   These factors guide a court in deciding what to do, and are not conditions that must be met in
21   order for a court to take action. In re PPA, 460 F.3d at 1226 (citation omitted).
22            Given Plaintiff’s failure to respond to this Court’s order, the expeditious resolution of
23   litigation and the Court’s need to manage its docket weigh in favor of dismissal. Id. at 1227.
24   More importantly, given the Court’s apparent inability to communicate with Plaintiff, there are no
25   other reasonable alternatives available to address Plaintiff’s failure to prosecute this action and his
26   failure to apprise the Court of his current address. Id. at 1228–29; Carey, 856 F.2d at 1441. The
27
     1
      Courts may dismiss actions sua sponte under Rule 41(b) based on the plaintiff’s failure to prosecute. Hells Canyon
28   Pres. Council v. U. S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (citation omitted).
                                                               2
 1   Court will therefore recommend that this action be dismissed based on Plaintiff’s failure to

 2   prosecute this action.

 3           III.    Conclusion and Recommendation

 4           Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

 5   district judge to this action.

 6           Furthermore, the Court HEREBY RECOMMENDS that this action be dismissed, without

 7   prejudice, based on Plaintiff’s failure to prosecute. Fed. R. Civ. P. 41(b); Local Rule 183(b).

 8           These Findings and Recommendations will be submitted to the United States District

 9   Judge assigned to the case, under the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

10   days after being served with these Findings and Recommendations, Plaintiff may file written

11   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

12   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

13   specified time may result in the waiver of the “right to challenge the magistrate’s factual

14   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

15   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
     IT IS SO ORDERED.
17

18       Dated:     June 7, 2021                              /s/ Barbara    A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       3
